UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 5, 2010, there were 348.3 million outstanding shares of the registrant’s common shares of beneficial interest. Table of Contents CENTERLINE HOLDING COMPANY FORM 10-Q PART I – Financial Information Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements Note 1 – Description of Business and Basis of Presentation 8 Note 2 – Discontinued operations 10 Note 3 – Market Conditions and Liquidity 12 Note 4 – Fair Value Disclosures 13 Note 5 – Variable Interest Entities 19 Note 6 – Assets Pledged as Collateral 20 Note 7 – Available-for-Sale Investments 21 Note 8 – Other Investments 24 Note 9 – Goodwill and Intangible Assets, Net 25 Note 10 – Mortgage Servicing Rights, Net 26 Note 11 – Deferred Costs and Other Assets, Net 28 Note 12 – Assets of Consolidated Partnerships 28 Note 13 – Notes Payable 30 Note 14 – Financing Arrangements and Secured Financing 32 Note 15 – Accounts Payable, Accrued Expenses and Other Liabilities 32 Note 16 – Liabilities of Consolidated Partnerships 33 Note 17 – Redeemable Securities 34 Note 18 – Centerline Holding Company Equity 35 Note 19 – Non-Controlling Interests 37 Note 20 – General and Administrative Expenses and Provision (Recovery) for Losses 38 Note 21 – Loss on Impairment of Assets 39 Note 22 – Revenues and Expenses of Consolidated Partnerships 40 Note 23 – Share-Based Compensation 41 Note 24 – Earnings per Share 42 Note 25 – Financial Risk Management and Derivatives 43 Note 26 – Related Party Transactions 45 Note 27 – Business Segments 49 Note 28 – Commitments and Contingencies 50 Note 29 – Subsequent Events 56 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations (see Table of Contents at front of section) 57 Item 3 Quantitative and Qualitative Disclosures about Market Risk 97 Item 4 Controls and Procedures 97 PART II – Other Information Item 1 Legal Proceedings 98 Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Removed and Reserved Item 5 Other Information Item 6 Exhibits SIGNATURES - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale (Note 7) Equity method Other (Note 8) Investments in and loans to affiliates, net (Note 26) Goodwill and intangible assets, net (Note 9) Mortgage servicing rights, net (Note 10) Deferred costs and other assets, net (Note 11) Consolidated partnerships (Note 12): Investments: Available-for-sale Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations (Note 2) Total assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable (Note 13) $ $ Financing arrangements and secured financing (Note 14) Accounts payable, accrued expenses and other liabilities (Note 15) Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships (Note 16): Notes payable Due to property partnerships Other liabilities Liabilities of discontinued operations (Note 2) Total liabilities Redeemable securities (Note 17) Commitments and contingencies (Note 28) Equity: Centerline Holding Company beneficial owners’ deficit: Convertible CRA preferred shares; no par value; 519 shares issued and outstanding in 2009 ) Special preferred voting shares; no par value; 12,731 shares issued and outstanding in 2010 and 2009 Special Series A Shares; 19,860 shares authorized, 19,325 shares issued and outstanding in 2010 Common shares; no par value; 160,000 shares authorized; 65,482 issued and 58,422 outstanding in 2010 and 57,881 issued and 53,820 outstanding in 2009 ) Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2010 and 4,061 shares in 2009 ) ) Accumulated other comprehensive income (loss) (Note 18) ) Centerline Holding Company total ) Non-controlling interests (Note 19) Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Interest income $ Fee income Other Consolidated partnerships (Note 22): Interest income Rental income Other Total revenues Expenses: General and administrative (Note 20) Provision (recovery) for losses, net (Note 20) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets (Note 21) Consolidated partnerships (Note 22): Interest Loss on impairment of assets Other expenses Total expenses Loss before other income ) Other (loss) income: Equity and other (loss) income, net ) Gain on settlement of liabilities (Note 15) Gain from repayment or sale of investments, net 6 Other losses from consolidated partnerships (Note 22) Loss from continuing operations before income tax provision ) Income tax benefit (provision) – continuing operations ) ) ) Net loss from continuing operations ) Discontinued operations (Note 2): Income (loss) from discontinued operations before income taxes ) ) Gain on sale of discontinued operations, net Income tax provision – discontinued operations ) ) ) Net income (loss) from discontinued operations ) ) Net loss ) Net loss attributable to non-controlling interests (Note 19) Net income (loss) attributable to Centerline Holding Company shareholders $ ) $ ) $ $ ) Net income (loss) per share (Note 24): Basic Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Diluted Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Weighted average shares outstanding (Note 24): Basic Diluted (1) Amount calculates to less than one cent loss per share. See accompanying notes to condensed consolidated financial statements. - 4 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (Unaudited) Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income/(loss) Non- Controlling Interests Total Comprehensive Income/(loss) Redeemable Securities Shares Shares January 1, 2010 $ ) $ $ $ ) $ ) $ ) $ Net income (loss) Allocation of earnings 32 ) Unrealized gains (losses) Share-based compensation Conversions or redemptions ) ) Fair value accretion ) ) Contributions Issuance of and conversion to Special Series A shares ) Adoption of ASU 2009-17 ) ) Treasury shares ) ) ) Net increase due to deconsolidation ) ) Net decrease due to newly consolidated general partnerships ) ) Distributions ) ) September 30, 2010 $ ) $ ) $ Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income (loss) Non-
